Exhibit 10.1
 
AMENDMENT #8 TO
CARL W. GERST, JR. EMPLOYMENT AGREEMENT




This sets forth Amendment #8 to the Employment Agreement entered into between
Anaren, Inc. (“Employer”) and Carl W. Gerst, Jr. (“Mr. Gerst”) dated February
14, 2004.
 
RECITALS
 
1.           The original term of the Employment Agreement was scheduled to
expire as of June 30, 2007.
 
2.           Pursuant to Amendments #1, #2, #4, #5, #6 and #7 to the Employment
Agreement, the term of the Employment Agreement was extended and now expires on
June 30, 2013, subject to the termination provisions provided in the Employment
Agreement.
 
3.           Amendment #3 to the Employment Agreement dated December 30, 2008
incorporated changes to the Employment Agreement to reflect the application of
Internal Revenue Code Section 409A to certain provisions of the Employment
Agreement.  Amendment #3 also provided for the payment (in 2009) of all cash
severance benefits payable to Mr. Gerst, such that Mr. Gerst was not thereafter
(and is not now) eligible for any cash severance benefits under the Employment
Agreement (under any circumstances).
 
4.           The parties desire to continue Mr. Gerst’s employment with the
Company on the same terms and conditions currently applicable, including paying
Mr. Gerst a Base Salary of $187,500 in consideration of a reduced work schedule
of approximately 30 hours per week.
 
5.           The Compensation Committee of Anaren’s Board of Directors
recommended, and the Board unanimously approved at its May 15, 2013 regular
meeting that the Company amend Mr. Gerst’s Employment Agreement to provide for
his continued employment through and including June 30, 2014, and to make other
changes as specified below.
 
 
 

--------------------------------------------------------------------------------

 
TERMS
 
In consideration of the mutual covenants and representations contained herein,
and other valuable and good consideration, receipt of which is acknowledged, the
parties agree as follows:
 
1.           Paragraph 1(a) of the Employment Agreement is hereby amended so
that the Employment Agreement continues, as most recently changed by Amendment
#7, through and including June 30, 2014, subject to the termination provisions
provided in the Employment Agreement.
 
2.           Paragraph 6(a) of the Employment Agreement is hereby amended to
delete the words “Employee or” so that the Change of Control benefits provided
in subparagraphs 6(a) (ii) and (iii) are triggered only by a qualifying
termination of Mr. Gerst’s employment by the successor Employer.  (Regardless of
the reason for termination, Mr. Gerst is not eligible for the cash severance
benefit described in subparagraph 6(a)(i).)
 
3.           Paragraph 16 of the Employment Agreement is amended by adding a new
subparagraph 16(d) at the end of Paragraph 16.  New subparagraph 16(d) provides
in its entirety as follows:
 
(d)           Paragraph 6 and Paragraph 8 of this Agreement shall survive the
expiration of the Period of Employment and any other expiration or termination
of this Agreement.


All other terms of the 2004 Employment Agreement, as modified by Amendments #3
and #4, #6, #7 and by this Amendment #8, will remain in full force and effect.
 
 
ANAREN, INC.
             
/s/ Lawrence A. Sala
 
/s/ Carl W. Gerst
 
Lawrence A. Sala
 
Carl W. Gerst, Jr.
 
President and CEO
             
Dated:  May 15, 2013
 
Dated:  May 15, 2013
 